The appeal in these cases relate to a final decree advised by Vice-Chancellor Fielder. His reasons for the entry thereof appear in the record in the case. We have carefully examined them and the briefs of counsel. We can only conclude that his findings of fact are supported by the proofs and that the conclusions of law find support in the well reasoned opinions cited by him.
The decree will be affirmed, with costs.
No. 216 with No. 217 —
For affirmance — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, PERSKIE, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 11. *Page 614
For reversal — None.
For modification — HEHER, COLIE, JJ. 2.
No. 217 with No. 216 —
For affirmance — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 12.
For reversal — None.
For modification — HEHER, COLIE, JJ. 2.
 *Page 1